Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

In claims 69 and 70, “claim 20” has been amended to read --claim 18--.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: S^Trom et al. (WO 2015/162422 A1) teach deliver of saRNA to upregulate the expression of HNF4A and teaches that the method can be used to treat liver fibrosis ([00367]-[00369]). While there is motivation in the art to increase the expression of HNF4A to treat liver fibrosis, as evidenced by S^Trom et al., there is no motivation in the art to deliver RNA wherein the coding sequence has a polypeptide sequence at least 95% identical to instant SEQ ID NO: 14 and wherein the coding sequence comprises a nucleic acid sequence that is at least 90% identical to the RNA sequence of instant SEQ ID NO: 169. The specification demonstrates improvement or a reduced progression of liver fibrosis in the mRNA treated animals (Example 1).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amy Hudson Bowman whose telephone number is (571)272-0755. The examiner can normally be reached M-F 8:00am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on 571-272-0735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMY H BOWMAN/Primary Examiner, Art Unit 1635